Title: [Diary entry: 29 March 1788]
From: Washington, George
To: 

Saturday 29th. Thermometer at 43 in the Morning—47 at Noon And 46 at Night. Cloudy morning with the Wind at No. Wt. & cool. Clear afterwds. with the wind in the same place and rather more pleasant. Visited all the Plantatns. In the Neck the Plows (this morning) finished plowing the West cut of No. 2 for Barley, & went into the Middle cut of the same field. Sowed the East cut of the same field with 46 Bushls. of Oats which were all harrowed & cross harrowed except the last sowed to do wch. there was not time—nor to sow the Whole with grass-seeds. At Muddy hole, finished sowing & harrowing in with a bush, grass Seeds on the Barley that had been sowed at Muddy hole. At all the other Plantations the Work was the same as yesterday. A Mr. Cay, Undertaker of the Plaistering of the Capitol, came here (with a letter from the Govern.) to look at my New room. He dined & went away afterwards and in the evening Mr. Fendal came.